        Case 1:16-cv-00645-CKK Document 122 Filed 10/23/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

                                              )
 XINGRU LIN                                   )
                                              )
        Plaintiff,                            )
                                              )
 v.                                           )       Civ. Action No. 1:16-cv-00645 (CKK)
                                              )
 DISTRICT OF COLUMBIA                         )
                                              )
                                              )
        Defendant.                            )
                                              )



                                    NOTICE OF APPEAL

       Plaintiff, through undersigned counsel, gives notice this 23st day of October, 2020 that she

hereby appeals to the United States Court of Appeals for the District of Columbia Circuit from the

judgment of this Court entered on September, 20, 2020 in favor of Defendants’ Motion for

Reconsideration, (Dkt. Nos. 120 (Order) & 121 (Memorandum Opinion), and initial judgment of

this Court entered on the 30th day of June, 2020, denying in part and granting in part Defendant’s

Motion for Summary Judgment. (Dkt. Nos. 111 (Order) & 112 (Memorandum Opinion).



                                                    Aderson Francois (D.C. Bar No. 498544)
                                                    Civil Rights Clinic
                                                    Georgetown University Law Center
                                                    600 New Jersey Ave, Suite 532
                                                    Washington, DC 20001
                                                    Phone: (202) 661-6721
                                                    Fax: (202) 662-9634
                                                    Aderson.Francois@georgetown.edu
